DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on December 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 22, 2021. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the relationship of "S1 ≤ S2 ≤ S3" is satisfied, wherein "S1" is a passage area of the second fuel supply passage, "S2" is a passage area of the first fuel supply passage, and "S3" is a passage area of the passage connecting portion as in claim 5;
the relationship of "L1 > L2" and a relationship of "S1 ≥ S4" are satisfied, wherein "L1" is a passage length of the second fuel supply passage, "L2" is a passage length of the fuel introduce passage, "S1" is a passage area of the second fuel supply passage, and "S4" is a passage area of the fuel introduce passage as in claim 6.
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The specification and the drawings fail to disclose whether the passage “area” refers to the cylindrical surface area of the passage, the cross sectional area of the passage perpendicular to the axis of the passage or the cross sectional area of the passage parallel to the axis of the passage. Clarification is respectfully requested. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "fuel supply passage" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dingle (US 20090038589).
With respect to claim 1, Dingle discloses a fuel injection valve (Figs. 1-18, especially embodiment in Fig. 6) comprising: 
a nozzle portion (at 54. Fig. 2) for injecting fuel therefrom; 
a fuel inlet port (120) formed in a valve body (112); 
a fuel supply main passage (110) formed in the valve body for supplying the fuel from the fuel inlet port to the nozzle portion; 
a pressure sensor (82) provided in the valve body for detecting fuel pressure in the fuel supply main passage; and 
a fuel introduce passage (See Fig. 6 with additional annotations below) for supplying the fuel from the fuel supply passage to the pressure sensor, 
wherein the fuel supply main passage extends in a first direction (left to right by portion 116) from the fuel inlet port to the pressure sensor and then further extends in a second direction (vertical down at 114) from the pressure sensor to the nozzle portion.
With respect to claim 2, Dingle discloses wherein the fuel supply main passage includes a first fuel supply passage (See Fig. 6 with additional annotations below) connected to the fuel inlet port and a second fuel supply passage connected to the 
With respect to claim 4, Dingle discloses wherein the fuel introduce passage is connected to the passage connecting portion (68).
With respect to claim 5, Dingle discloses wherein a relationship of "S1 ≤ S2 ≤ S3" is satisfied, wherein "S1" is a passage area (cross sectional area of the passage 114 perpendicular to the axis) of the second fuel supply passage, "S2" is a passage area (the cylindrical surface area of the passage and the cross sectional area of the passage perpendicular to the axis of the passage) of the first fuel supply passage, and "S3" is a passage area (the cylindrical surface area of the passage, the cross sectional area of the passage perpendicular to the axis of the passage and the cross sectional area of the passage parallel to the axis of the passage) of the passage connecting portion (See Fig. 6 with additional annotations below).
With respect to claim 6, Dingle discloses wherein a relationship of "L1 > L2" and a relationship of "S1 ≥ S4" are satisfied, wherein "L1" is a passage length of the second fuel supply passage, "L2" is a passage length of the fuel introduce passage, "S1" is a passage area (cylindrical surface area of 114) of the second fuel supply passage, and "S4" is a passage area (cylindrical surface area) of the fuel introduce passage (See Fig. 6 with additional annotations below).
With respect to claim 9, Dingle discloses wherein an interposed member (wall 68 and core 84) is provided between the pressure sensor and the valve body, in which the passage connecting portion is formed, and the fuel introduce passage is formed in (under) the interposed member.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dingle.
With respect to claim 3, Dingle discloses wherein the first fuel supply passage extends from the fuel inlet port in the first direction to the second direction to the nozzle portion, and the second fuel supply passage extends from the passage connecting portion to the nozzle portion.
Dingle fails to disclose wherein the first fuel supply passage extends from the fuel inlet port in the first direction opposite to the second direction to the nozzle portion.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the inlet port at the lower end of the injector in order to have the first fuel supply passage extends from the fuel inlet port in the first (upward) direction opposite to the second (downward) direction to the nozzle portion.  It has been held that rearranging (relocating the inlet port) parts of an .

    PNG
    media_image1.png
    611
    654
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a fuel injection valve: Egger et al., Tuken et al., Lewis and Baumann et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        January 7, 2022